DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on December 31, 2020 has been considered by the examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3 and 12-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yokogawa, WO 2016/098640 A1.  Note that the examiner has used US 2017/0366770 A1 as an equivalent English translation of WO 2016/098640 A1 in the rejections below. See MPEP 901.05.
Regarding claim 1, Yokogawa discloses an imaging element (Figs. 6 and 7) comprising:
a pixel array unit in which pixels (30) that perform photoelectric conversion according to incident light components, a plurality of phase difference pixels (50) that is included in the pixels, is arranged adjacent to each other (See figs. 6 and 7), and detects a phase difference (¶ 0101), and phase difference pixel adjacent pixels that are included in the pixels and are adjacent to the phase difference pixels are arranged two-dimensionally (In fig. 7, pixels corresponding to lenses surrounding lens 51 in the vertical and horizontal direction);
an individual on-chip lens (See lenses 31 at the corners) that is arranged for each of the pixels and individually condenses the incident light components on corresponding one of the pixels (¶ 0103);
a common on-chip lens (51) that is commonly arranged in the plurality of phase difference pixels and commonly condenses the incident light components (See figs. 6 and 7); and
an adjacent on-chip lens that is arranged for each of the phase difference pixel adjacent pixels (See lenses surrounding lens 51 in the vertical and horizontal direction as shown in fig. 7), individually condenses the incident light components on corresponding one of the phase difference pixel adjacent pixels (¶ 0102-0103), and is formed to have a size different from the individual on-chip lens to adjust a shape of the common on-chip lens (Note in fig. 7, that the lenses surrounding the lens 51 in the 

Regarding claim 2, Yokogawa discloses that the adjacent on-chip lens is formed to have a size larger than the individual on-chip lens (Note in fig. 7 that the lenses surrounding the lens 51 in the vertical and horizontal direction have a size larger than those in the corners).

Regarding claim 3, Yokogawa discloses that the adjacent on-chip lens is formed to have a bottom portion with a width larger than the individual on-chip lens (Note in figs. 6 and 7, that the lenses surrounding the lens 51 in the vertical and horizontal direction have a bottom portion with a width larger than the than those in the corners).

Regarding claim 12, Yokogawa discloses that a shape of a bottom surface of the adjacent on-chip lens is formed as a shape different from a bottom surface of the phase difference pixel adjacent pixels (Note in figs. 6 and 7, that the lenses surrounding the lens 51 in the vertical and horizontal direction are formed as a shape different from a bottom surface of the phase difference pixel adjacent pixels).

Regarding claim 13, Yokogawa
Regarding claim 14, Yokogawa discloses that the common on-chip lens commonly condenses the incident light components on four of the phase difference pixels (See fig. 26; ¶ 0146).

Regarding claim 15, Yokogawa discloses that the plurality of phase difference pixels performs pupil division on the incident light components to detect the phase difference (¶ 0002, 0094-0096; See fig. 4).

Regarding claim 16, Yokogawa discloses a method for manufacturing an imaging element (Figs. 6 and 7), the method comprising:
a step of forming a pixel array unit in which pixels (30) that perform photoelectric conversion according to incident light components, a plurality of phase difference pixels (50) that is included in the pixels, is arranged adjacent to each other (See figs. 6 and 7), and detects a phase difference (¶ 0101), and phase difference pixel adjacent pixels that are included in the pixels and are adjacent to the phase difference pixels are arranged two-dimensionally (In fig. 7, pixels corresponding to lenses surrounding lens 51 in the vertical and horizontal direction);
a step of forming an individual on-chip lens (See lenses 31 at the corners) that is arranged for each of the pixels and individually condenses the incident light components on corresponding one of the pixels (¶ 0103);
a step of forming a common on-chip lens (51) that is commonly arranged in the plurality of phase difference pixels and commonly condenses the incident light components (See figs. 6 and 7); and
.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5 are rejected under 35 U.S.C. 103 as being unpatentable over Yokogawa, WO 2016/098640 A1 in view of Tanaka, JP 2016-29674 A.
Regarding claim 5, Yokogawa fails to teach that the individual on-chip lens is arranged so that a position relative to corresponding one of the pixels is shifted according to an incident angle of the incident light components, the adjacent on-chip lens is arranged so that a position relative to corresponding one of the phase difference pixel adjacent pixels is shifted according to the incident angle of the incident light components, and
the common on-chip lens is arranged so that a position relative to the phase difference pixels is shifted according to the incident angle of the incident light components.
However, Tanaka teaches the concept of providing an imaging device (Figs. 1 and 3) including normal pixels and phase difference pixels covered by microlenses (See fig. 3), wherein the microlenses condense light in a manner that the microlenses for the normal pixels and phase difference pixels that are present in a peripheral portion are decentered in the direction of the central portion according to the incident angle of the incident light to each pixel (Machine English Translation, ¶ 0023, 0026, 0057, 0059).
Thus, after considering the teaching of Tanaka, it would have been obvious to one of an ordinary skill in the art before the effective filing date of the preset application, to have the individual on-chip lens arranged so that a position relative to corresponding one of the pixels is shifted according to an incident angle of the incident light components, the adjacent on-chip lens is arranged so that a position relative to corresponding one of the phase difference pixel adjacent pixels is shifted according to the incident angle of the incident light components, and to have the common on-chip lens arranged so that a position relative to the phase difference pixels is shifted .

Claims 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over Yokogawa, WO 2016/098640 A1 in view of Tanaka, JP 2016-29674 A and further in view of Kamimura, US 2005/0035377 A1.
Regarding claim 6, the combined teaching of Yokogawa in view of Tanaka fails to teach that among peripheral adjacent on-chip lenses that are adjacent on-chip lenses adjacent to a peripheral common on-chip lens which is a common on-chip lens arranged in a periphery of the pixel array unit, a peripheral adjacent on-chip lens close to an optical center of the pixel array unit and a peripheral adjacent on-chip lens close to an end portion of the pixel array unit are formed to have different sizes.
However, Kamimura discloses an imaging device (Figs. 1 and 2) comprising a plurality of pixels (¶ 0037) and microlenses (2), wherein the size of the microlenses increases as with respect to their distance from the center of the imaging device (¶ 0019, 0021 and 0023).
Thus, after considering the teaching in Kamimura, it would have been obvious to one of an ordinary skill in the art before the effective filing date of the present application to modify the imaging element so that among peripheral adjacent on-chip lenses that are adjacent on-chip lenses adjacent to a peripheral common on-chip lens which is a common on-chip lens arranged in a periphery of the pixel array unit, a peripheral 

Regarding claim 7, the combined teaching of Yokogawa in view of Tanaka and further in view of Kamimura teaches that among the peripheral adjacent on-chip lenses, the peripheral adjacent on-chip lens close to the optical center of the pixel array unit is formed to have a size smaller than the peripheral adjacent on-chip lens close to the end portion of the pixel array unit, which is arranged symmetrically with respect to the peripheral common on-chip lens (Note that Kamimura teaches the concept of increasing the size of the microlenses with respect to their distance from the center in all directions of the imaging device (¶ 0019, 0021 and 0023)).  Grounds for rejecting claim 6 apply here.
Regarding claim 8, the combined teaching of Yokogawa in view of Tanaka and further in view of Kamimura teaches that a peripheral close-adjacent on-chip lens that is a peripheral adjacent on-chip lens arranged between the peripheral common on-chip lens and the optical center of the pixel array unit is formed to have a size smaller than a peripheral far-adjacent on-chip lens that is a peripheral adjacent on-chip lens arranged symmetrically with respect to the peripheral common on-chip lens (Note that Kamimura teaches the concept of increasing the size of the microlenses with respect to their distance from the center in all directions of the imaging device (¶ 0019, 0021 and 0023).  .

Allowable Subject Matter
Claims 4 and 9-11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nelson D. Hernández Hernández whose telephone number is (571)272-7311. The examiner can normally be reached 9:00 A.M. to 5:30 P.M.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lin Ye can be reached on (571) 272-7372. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 





/Nelson D. Hernández Hernández/Primary Examiner, Art Unit 2697
March 1, 2022